UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-33303 TARGA RESOURCES PARTNERS LP (Exact name of registrant as specified in its charter) Delaware 65-1295427 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1000 Louisiana St, Suite4300, Houston, Texas (Address of principal executive offices) (Zip Code) (713)584-1000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes RNo £. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer R Accelerated filer £ Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R. As of May 1, 2012, there were 89,170,989 Common Units and 1,819,817 General Partner Units outstanding. PART I—FINANCIAL INFORMATION Item 1. Financial Statements. 4 Consolidated Balance Sheets as of March 31, 2012 and December 31, 2011 4 Consolidated Statements of Operations for the three months ended March 31, 2012 and 2011 5 Consolidated Statements of Comprehensive Income for the three months ended March 31, 2012 and 2011 6 Consolidated Statement of Changes in Owners' Equity for the three months ended March 31, 2012 7 Consolidated Statements of Cash Flows for the three months ended March 31, 2012 and 2011 8 Notes to Consolidated Financial Statements 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 33 Item 4. Controls and Procedures. 35 PART II—OTHER INFORMATION Item 1. Legal Proceedings. 36 Item 1A. Risk Factors. 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 36 Item 3. Defaults Upon Senior Securities. 36 Item 4. Mine Safety Disclosures. 36 Item 5. Other Information. 36 Item 6. Exhibits. 37 SIGNATURES Signatures 38 1 Table of Contents CAUTIONARY STATEMENT ABOUT FORWARD-LOOKING STATEMENTS Targa Resources Partners LP’s (together with its subsidiaries, “we,” “us,” or “our”) reports, filings and other public announcements may from time to time contain statements that do not directly or exclusively relate to historical facts. Such statements are “forward-looking statements.” You can typically identify forward-looking by the use of forward-looking words, such as “may,” “could,” “project,” “believe,” “anticipate,” “expect,” “estimate,” “potential,” “plan,” “forecast” and other similar words. All statements that are not statements of historical facts, including statements regarding our future financial position, business strategy, budgets, projected costs and plans and objectives of management for future operations, are forward-looking statements. These forward-looking statements reflect our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors, many of which are outside our control. Important factors that could cause actual results to differ materially from the expectations expressed or implied in the forward-looking statements include known and unknown risks. Known risks and uncertainties include, but are not limited to, the risks set forth in “Part II – Other Information, Item 1A. Risk Factors.” of this Quarterly Report on Form 10-Q (“Quarterly Report”) as well as the following risks and uncertainties: · our ability to access the debt and equity markets, which will depend on general market conditions and the credit ratings for our debt obligations; · the amount of collateral required to be posted from time to time in our transactions; · our success in risk management activities, including the use of derivative instruments to hedge commodity risks; · the level of creditworthiness of counterparties to transactions; · changes in laws and regulations, particularly with regard to taxes, safety and protection of the environment; · the timing and extent of changes in natural gas, natural gas liquids (“NGL”) and other commodity prices, interest rates and demand for our services; · weather and other natural phenomena; · industry changes, including the impact of consolidations and changes in competition; · our ability to obtain necessary licenses, permits and other approvals; · the level and success of oil and natural gas drilling around our assets and our success in connecting natural gas supplies to our gathering and processing systems and NGL supplies to our logistics and marketing facilities; · our ability to grow through acquisitions or internal growth projects and the successful integration and future performance of such assets; · general economic, market and business conditions; and · the risks described elsewhere in “Part II-Other Information, Item 1A. Risk Factors.” of this Quarterly Report, our Annual Report on Form 10-K for the year ended December 31, 2011 (“Annual Report”) and our reports and registration statements filed from time to time with the United States Securities and Exchange Commission (“SEC”). Although we believe that the assumptions underlying our forward-looking statements are reasonable, any of the assumptions could be inaccurate, and, therefore, we cannot assure you that the forward-looking statements included in this Quarterly Report will prove to be accurate. Some of these and other risks and uncertainties that could cause actual results to differ materially from such forward-looking statements are more fully described in “Part II – Other Information, Item 1A. Risk Factors.” in this Quarterly Report and in our Annual Report. Except as may be required by applicable law, we undertake no obligation to publicly update or advise of any change in any forward-looking statement, whether as a result of new information, future events or otherwise. 2 Table Of Contents As generally used in the energy industry and in this Quarterly Report, the identified terms have the following meanings: Bbl Barrels (equal to 42 gallons) Btu British thermal units, a measure of heating value BBtu Billion British thermal units /d Per day /hr Per hour gal U.S. gallons LPG Liquefied petroleum gas MBbl Thousand barrels MMBbl Million barrels MMBtu Million British thermal units MMcf Million cubic feet NGL(s) Natural gas liquid(s) NYMEX New York Mercantile Exchange GAAP Accounting principles generally accepted in the United States of America NYSE New York Stock Exchange Price Index Definitions IF-NGPL MC Inside FERC Gas Market Report, Natural Gas Pipeline, Mid-Continent IF-PB Inside FERC Gas Market Report, Permian Basin IF-WAHA Inside FERC Gas Market Report, West Texas WAHA NY-WTI NYMEX, West Texas Intermediate Crude Oil OPIS-MB Oil Price Information Service, Mont Belvieu, Texas 3 Table Of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements. TARGA RESOURCES PARTNERS LP CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) (In millions) ASSETS Current assets: Cash and cash equivalents $ $ Trade receivables, net of allowances of $1.9 million and $2.2 million Inventory Assets from risk management activities Other current assets Total current assets Property, plant and equipment Accumulated depreciation ) ) Property, plant and equipment, net Long-term assets from risk management activities Investment in unconsolidated affiliate Other long-term assets Total assets $ $ LIABILITIES AND OWNERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Accounts payable to Targa Resources Corp. Liabilities from risk management activities Total current liabilities Long-term debt Long-term liabilities from risk management activities Deferred income taxes Other long-term liabilities Commitments and contingencies (see Note 11) Owners' equity: Common unitholders (89,170,989 and 84,756,009 units issued and outstanding as of March 31, 2012December 31, 2011) General partner (1,819,817 and 1,729,715 units issued and outstanding as of March 31, 2012December 31, 2011) Accumulated other comprehensive loss ) ) Noncontrolling interests in subsidiaries Total owners' equity Total liabilities and owners' equity $ $ See notes to consolidated financial statements. 4 Table Of Contents TARGA RESOURCES PARTNERS LP CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, (Unaudited) (In millions, except per unit amounts) Revenues $ $ Costs and expenses: Product purchases Operating expenses Depreciation and amortization expenses General and administrative expenses Income from operations Other income (expense): Other interest expense, net ) ) Equity in earnings of unconsolidated investment Other ) ) Income before income taxes Income tax expense: Current ) ) Deferred ) Net income Less: Net income attributable to noncontrolling interests Net income attributable to Targa Resources Partners LP $ $ Net income attributable to general partner Net income attributable to limited partners Net income attributable to Targa Resources Partners LP $ $ Net income per limited partner unit - basic $ $ Net income per limited partner unit - diluted $ $ Weighted average limited partner units outstanding - basic Weighted average limited partner units outstanding - diluted See notes to consolidated financial statements. 5 Table Of Contents TARGA RESOURCES PARTNERS LP CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Three Months Ended March 31, (Unaudited) (In millions) Net income $ $ Other comprehensive income: Commodity hedging contracts: Change in fair value ) Settlements reclassified to revenues ) Interest rate swaps: Change in fair value - Settlements reclassified to interest expense, net Other comprehensive income (loss) ) Comprehensive income (loss) ) Less: Comprehensive income attributable to noncontrolling interests Comprehensive income (loss) attributable to Targa Resources Partners LP $ $ ) See notes to consolidated financial statements. 6 Table Of Contents TARGA RESOURCES PARTNERS LP CONSOLIDATED STATEMENT OF CHANGES IN OWNERS' EQUITY Accumulated Other Limited Partner General Partner Comprehensive Noncontrolling Units Amount Units Amount Income (Loss) Interests Total (Unaudited) (In millions, except units in thousands) Balance, December 31, 2011 $ $ ) Compensation on equity grants 10 - Proceeds from equity offerings 90 - - Contributions from Targa Resources Corp. - Distributions to noncontrolling interests - ) ) Contributions from noncontrolling interests - Other comprehensive income - Net income - - - Distributions to unitholders - ) - ) - - ) Balance, March 31, 2012 $ $ $ ) $ $ Balance, December 31, 2010 $ $ ) Compensation on equity grants 11 - Proceeds from equity offerings - - Contributions from Targa Resources Corp. - Distributions to noncontrolling interests - ) ) Contributions from noncontrolling interests - Other comprehensive loss - ) - ) Net income - - - Distributions to unitholders - ) - ) - - ) Balance, March 31, 2011 $ $ $ ) $ $ See notes to consolidated financial statements. 7 Table Of Contents TARGA RESOURCES PARTNERS LP CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, (Unaudited) (In millions) Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Amortization in interest expense Compensation on equity grants Depreciation and amortization expense Accretion of asset retirement obligations Deferred income tax expense Equity earnings, net of distributions - ) Risk management activities Changes in operating assets and liabilities: - Receivables and other assets Inventory Accounts payable and other liabilities ) ) Net cash provided by operating activities Cash flows from investing activities Outlays for property, plant and equipment ) ) Business acquisition - ) Investment in unconsolidated affiliate ) ) Return of capital from unconsolidated affiliate - Other, net - Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from borrowings under credit facility Repayments of credit facility ) ) Proceeds from issuance of senior notes Cash paid on note exchange - ) Proceeds from equity offerings Distributions to unitholders ) ) Costs incurred in connection with financing arrangements ) ) Contributions from parent Contributions from noncontrolling interests Distributions to noncontrolling interests ) ) Net cash used in financing activities ) ) Net change in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See notes to consolidated financial statements. 8 Table Of Contents TARGA RESOURCES PARTNERS LP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) The year-end condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by GAAP. Except as noted within the context of each footnote disclosure, the dollar amounts presented in the tabular data within these footnote disclosures are stated in millions of dollars. Note 1 — Organization and Operations Targa Resources Partners LP is a publicly traded Delaware limited partnership formed in October 2006 by Targa Resources Corp. (“Targa” or “Parent”). Our common units, which represent limited partner interests in us, are listed on the NYSE under the symbol “NGLS.” In this Quarterly Report, unless the context requires otherwise, references to “we,” “us,” “our” or the “Partnership” are intended to mean the business and operations of Targa Resources Partners LP and its consolidated subsidiaries. In this Quarterly Report, unless the context requires otherwise, references to “Targa” are intended to mean Targa Resources Corp. together with its subsidiaries. Targa Resources GP LLC is a Delaware limited liability company formed by Targa in October2006 to own a 2% general partner interest in us. Its primary business purpose is to manage our affairs and operations. Targa Resources GP LLC is an indirect wholly-owned subsidiary of Targa. As of March 31, 2012, Targa owns a 16.2% interest in us in the form of 1,819,817general partner units and 12,945,659common units. In addition, Targa Resources GP LLC owns incentive distribution rights (“IDRs”), which entitle it to receive increasing cash distributions up to 48% of distributable cash for a quarter after payments to common unitholders. Allocation of costs. The employees supporting our operations are employed by Targa Resources LLC, a Delaware limited liability company and an indirect wholly-owned subsidiary of Targa. Our financial statements include the direct costs of Targa employees deployed to our operating segments, as well an allocation of costs associated with our usage of Targa centralized general and administrative services and related administrative assets. Our Operations We are engaged in the business of gathering, compressing, treating, processing and selling natural gas; storing, fractionating, treating, transporting and selling NGLs and NGL products; and storing and terminaling refined petroleum products and crude oil. See Note 12 for an analysis of our operations by segment. Note 2 — Basis of Presentation We have prepared these unaudited consolidated financial statements in accordance with GAAP for interim financial information and with the instructions to Form 10-Q and Article10 of RegulationS-X. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. While we derived the year-end balance sheet data from audited financial statements, this interim report does not include all disclosures required by GAAP for annual periods. These unaudited consolidated financial statements and other information included in this Quarterly Report should be read in conjunction with our consolidated financial statements and notes thereto included in our Annual Report. The unaudited consolidated financial statements for the three months ended March 31, 2012 and 2011 include all adjustments which we believe are necessary for a fair presentation of the results for interim periods. Certain amounts in prior periods have been reclassified to conform to the current year presentation. Our financial results for the three months ended March 31, 2012 are not necessarily indicative of the results that may be expected for the full year ending December 31, 2012. 9 Table Of Contents Note3 — Significant Accounting Policies Accounting Policy Updates/Revisions The accounting policies that we follow are set forth in Note 3 of the Notes to Consolidated Financial Statements in our Annual Report on Form 10-K for the year ended December 31, 2011. There have been no significant changes to these policies during the three months ended March 31, 2012. Accounting Standards Update No. 2011-04, Fair Value Measurements (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS, was implemented in this Quarterly Report. We have made additional disclosures in Note 9 – Fair Value Measurements to report the fair value of financial instruments reported at carrying value on our Consolidated Balance Sheets and their classification in the fair value hierarchy. Although we have no financial instruments classified as Level 3, the new standard would have also required that we disclose our valuation methodology including quantitative inputs and qualitative assumptions. Note4 — Property, Plant and Equipment Estimated useful lives March 31, 2012 December 31, 2011 (In years) Natural gas gathering systems $ $ 5 to 20 Processing and fractionation facilities 5 to 25 Terminaling and storage facilities 5 to 25 Transportation assets 10 to 25 Other property, plant and equipment 3 to 25 Land - Construction in progress - $ $ Note 5 — Accounts Payable and Accrued Liabilities The components of accounts payable and accrued liabilities consist of the following: March 31, 2012 December 31, 2011 Commodities $ $ Other goods and services Interest Other $ $ 10 Table Of Contents Note6 — Debt Obligations March 31, 2012 December 31, 2011 Senior secured revolving credit facility, variable rate, due July 2015 (1) $ - $ Senior unsecured notes, 8¼% fixed rate, due July 2016 Senior unsecured notes, 11¼% fixed rate, due July 2017 Unamortized discount ) ) Senior unsecured notes, 7⅞% fixed rate, due October 2018 Senior unsecured notes, 6⅞% fixed rate, due February 2021 Unamortized discount ) ) Senior unsecured notes, 6⅜% fixed rate, due August 2022 - $ $ Letters of credit issued $ $ As of March 31, 2012, availability under our $1.1billion senior secured revolving credit facility was $1,022.4million. The following table shows the range of interest rates and the weighted average interest rate incurred on our variable-rate debt obligations during the three months ended March 31, 2012: Range of Interest Rates Incurred Weighted Average Interest Rate Incurred Senior secured revolving credit facility 2.5% - 2.9% 2.8% As of March 31, 2012, we were in compliance with the covenants contained in our various debt agreements. 6⅜% Senior Notes On January 30, 2012, we privately placed $400.0million in aggregate principal amount of 6⅜% Senior Notes due 2022 (the “6⅜% Notes”). The 6⅜% Notes resulted in approximately $395.6million of net proceeds, which were used to reduce borrowings under our senior secured revolving credit facility (the "Revolver") and for general partnership purposes. The 6⅜% Notes are unsecured senior obligations that rank pari passu in right of payment with existing and future senior indebtedness, including indebtedness under our credit facility. They are senior in right of payment to any of our future subordinated indebtedness and are unconditionally guaranteed by certain of our subsidiaries. These 6⅜% Notes are effectively subordinated to all secured indebtedness under our credit agreement, which is secured by substantially all of our assets, to the extent of the value of the collateral securing that indebtedness. Interest on the 6⅜% Notes accrues at the rate of 6⅜% per annum and is payable semi-annually in arrears on February 1 and August 1, commencing on August 1, 2012. We may redeem 35% of the aggregate principal amount of the 6⅜% Notes at any time prior to February 1, 2015, with the net cash proceeds of one or more equity offerings. We must pay a redemption price of 106.375% of the principal amount, plus accrued and unpaid interest and liquidated damages, if any, to the redemption date provided that: 1) at least 65% of the aggregate principal amount of the 6⅜% Notes (excluding the 6⅜% Notes held by us) remains outstanding immediately after the occurrence of such redemption; and 2) the redemption occurs within 180 days of the date of the closing of such equity offering. 11 Table Of Contents We may also redeem all or part of the 6⅜% Notes on or after February 1, 2017 at the prices set forth below plus accrued and unpaid interest and liquidated damages, if any, on the notes redeemed, if redeemed during the twelve month period beginning on February. Redemption periods begin on February 1 of each year indicated below: Year Redemption Price 103.188% 102.125% 101.063% 2020 and thereafter 100.000% Note7 — Partnership Units and Related Matters Public Offerings of Common Units On January 23, 2012, we completed a public offering of 4,000,000common units at a price of $38.30per common unit ($37.11per common unit, net of underwriting discounts). Net proceeds from this offering were approximately $150.0million. Pursuant to the exercise of the underwriters’ overallotment option, we issued an additional 405,000common units, providing net proceeds of approximately $15.0million. As part of this offering, Targa purchased 1,300,000common units with an aggregate value of $49.8million (based on the offering price of $38.30). The units purchased by Targa were not subject to any underwriter discounts or commissions. In addition, Targa contributed $3.4million to us for 89,898general partner units to maintain its 2% general partner interest in us.We used the net proceeds from this offering for general partnership purposes, including the repayment of indebtedness. Distributions Distributions for the three months ended March 31, 2012 and December 31, 2011 were as follows: Distributions Three Months Ended Date Paid or to be Paid Limited Partners General Partner Distributions perlimited partner unit Common Incentive 2% Total (In millions, except per unit amounts) March 31, 2012 May 15, 2012 $ December 31, 2011 February 14, 2012 Note8 — Derivative Instruments and Hedging Activities Commodity Hedges The primary purpose of our commodity risk management activities is to hedge the exposure to commodity price risk and reduce fluctuations in our operating cash flow despite fluctuations in commodity prices. In an effort to reduce the variability of our cash flows, we have hedged the commodity price associated with a portion of our expected natural gas and NGL equity volumes through 2013 and condensate equity volumes through 2014 by entering into derivative instruments including swaps and purchased puts (floors). The hedges generally match the NGL product composition and the NGL and natural gas delivery points to those of our physical equity volumes. The NGL hedges may be transacted as specific NGL hedges or as baskets of ethane, propane, normal butane, isobutane and natural gasoline based upon our expected equity NGL composition. We believe this approach avoids uncorrelated risks resulting from employing hedges on crude oil or other petroleum products as “proxy” hedges of NGL prices. Our natural gas and NGL hedges are settled using published index prices for delivery at various locations which closely approximate our actual natural gas and NGL delivery points. We hedge a portion of our condensate sales using crude oil hedges that are based on the NYMEX futures contracts for West Texas Intermediate light, sweet crude, which approximates the prices received for condensate. This necessarily exposes us to a market differential risk if the NYMEX futures do not move in exact parity with the sales price of our underlying West Texas condensate equity volumes. 12 Table Of Contents At March 31, 2012, the notional volumes of our commodity hedges for our equity volumes were: Commodity Instrument Unit Natural Gas Swaps MMBtu/d - NGL Swaps Bbl/d - NGL Puts (propane) Bbl/d - - NGL Calls (ethane) (1) Bbl/d - - Condensate Swaps Bbl/d (1) Utilized in connection with 2,000 Bbl/d of 2012 ethane swaps providing a floor on ethane with upside. We also enter into derivative instruments to help manage other short-term commodity-related business risks. We have not designated these derivatives as hedges and we record changes in fair value and cash settlements to revenues. The following schedules reflect the fair values of our derivative instruments: Derivative Assets Derivative Liabilities Balance Fair Value as of Balance Fair Value as of Sheet March 31, December 31, Sheet March 31, December 31, Location Location Derivatives designated as hedging instruments Commodity contracts Current assets $ $ Current liabilities $ $ Long-term assets Long-term liabilities Total derivatives designatedas hedging instruments $ Derivatives not designated as hedging instruments Commodity contracts Current assets $ $ Current liabilities $ $ Total derivatives not designated as hedging instruments $ Total derivatives $ The fair value of our derivative instruments, depending on the type of instrument, was determined by the use of present value methods or standard option valuation models with assumptions about commodity prices based on those observed in underlying markets. The estimated fair value of our derivative instruments was a net asset of $7.3million as of March 31, 2012, net of an adjustment for credit risk. The credit risk adjustment is based on the default probabilities by year as indicated by market quotes for the counterparties’ credit default swap rates. These default probabilities have been applied to the unadjusted fair values of the derivative instruments to arrive at the credit risk adjustment, which aggregates to $0.1million as of March 31, 2012. Our payment obligations in connection with substantially all of these hedging transactions and any additional credit exposure due to a rise in natural gas, NGL and crude oil prices relative to the fixed prices set forth in the hedges are secured by a first priority lien in the collateral securing our senior secured indebtedness that ranks equal in right of payment with liens granted in favor of our senior secured lenders. 13 Table Of Contents The following tables reflect amounts recorded in other comprehensive income (“OCI”) and amounts reclassified from OCI to revenue and expense for the three months ended March 31, 2012 and 2011: Gain (Loss) Recognized in OCI on Derivatives Derivatives in (Effective Portion) Cash Flow Hedging Three Months Ended March 31, Relationships Interest rate contracts $ - $ Commodity contracts ) $ $ ) Gain (Loss) Reclassified from OCI into Income (Effective Portion) Three Months Ended March 31, Location of Gain (Loss) Interest expense, net $ ) $ ) Revenues ) $ )
